8. Composition of the Conference of Presidents (amendment of Rule 23) (vote)
- Report: Papastamkos
- Before the vote:
Mr President, the number of non attached Members may be increased at any time, owing to unforeseen events. This is in line with the political cohesion of existing political groups and with the possibility of achieving consensus among the non-attached Members, provided there are enough to form a political group.
In terms of legislative policy, the provisions of the Rules of Procedure concerning the composition of the Conference of Presidents should thus not be confined to cases where the number of non-attached Members is small.
The Rules of Procedure of the European Parliament contain provisions of primarily long-term validity. They should produce useful results, not only at the time of legislation or amendment, but also under changing circumstances in the future.
For this reason, ad hoc situations, which may change at any moment and indeed may change back to the previous status quo, should not result each time in the adoption of new regulations. This issue touches on parliamentary sovereignty, parliamentary autonomy and Parliament's ability to organise itself, and I would ask you to vote in favour.